      Case 5:19-cv-00207-BSM-JTR Document 33 Filed 07/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CHANCE ROWE                                                                   PLAINTIFF
ADC #169022

v.                      CASE NO. 5:19-CV-00207-BSM-JTR

DARRELL GOLDEN, et al.                                                    DEFENDANTS


                                         ORDER

       After careful review, United States Magistrate Judge J. Thomas Ray’s partial

recommended dispositions [Doc. Nos. 28, 31] are adopted. Chance Rowe’s motions to

dismiss [Doc. Nos. 19, 29] are granted and his claims against Wendy Kelley and Jennifer

Handly are dismissed without prejudice. Kelley’s motion to dismiss [Doc. No. 13] is denied

as moot. Rowe’s claims against John Doe defendants are dismissed without prejudice. It is

certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be

taken in good faith.

       IT IS SO ORDERED this 8th day of July, 2020.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
